Case 1:19-cv-01176-AJT-MSN Document 43 Filed 12/17/19 Page 1 of 1 PageID# 737



                             UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

 Justin E. Fairfax,

                      Plaintiff,
                                                     Civil No. 1:19-cv-1176-AJT-MSN
       v.

 CBS Corporation et al.,

                      Defendants.


                                   RULE 16(B) SCHEDULING ORDER

       This matter comes before the Court on the parties’ Rule 26(f) report (Dkt. No. 42). Having

reviewed the joint discovery plan, the Fed. R. Civ. P. 16(b) Pretrial Conference scheduled for

December 18, 2019 shall be stayed until further notice.

       It is so ORDERED.


                                                                         /s/
                                                    Michael S. Nachmanoff
December 17, 2019                                   United States Magistrate Judge
Alexandria, Virginia
